DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-20 are pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 11, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Black (US 6269351).

With respect to claim 1, Black discloses: provisioning a plurality of accelerator resources on one or more server nodes of a computing system to execute a distributed deep learning model training process to train a deep 5learning model (col. 3, lines 3-10, col. 7, lines 63-67); 
partitioning a training dataset into a plurality of mini-batch datasets (col. 7, lines 59-62, records correspond to mini batch); 
partitioning an initial mini-batch dataset into a plurality of sub-batch datasets according to an initial default job partition ratio (col. 7, lines 59-62, training datasets corresponds to partitioned initial mini batch); 
performing an initial mini-batch iteration of the distributed deep learning model training 10process by each of the accelerator resources processing a corresponding one of the sub-batch datasets of the initial mini-batch dataset (col. 14, lines 16-27); and 
performing an iterative batch size tuning process to iteratively adjust a job partition ratio for subsequent mini-batch iterations of the distributed deep learning model training process (col. 6, lines 29-34), wherein the iterative batch size tuning process comprises:  
15determining a job completion time for each of the accelerator resources to complete processing of the corresponding one of the sub-batch datasets of the initial mini-batch dataset; determining a standard deviation of the job completion times of the accelerator resources as a result of the initial default job partition ratio for the initial mini-batch 20iteration (col. 8, lines 22-36, col. 15, lines 40-43); 
comparing the determined standard deviation to a predetermined standard deviation threshold value; and responsive to the determined standard deviation of the job completion times exceeding the predetermined standard deviation threshold, adjusting the job partition ratio 25for partitioning a next mini-batch dataset into sub-batch datasets for a next mini-batch iteration of the distributed deep learning model training process (col. 5, lines 14-25).


	With respect to claims 11 and 18, they recite similar limitations as claim 1 and are therefore rejected under the same citations and rationale.

Allowable Subject Matter
Claims 2-10, 12-17, 19, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WISSAM RASHID whose telephone number is (571)270-3758. The examiner can normally be reached Monday-Friday 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on 5712723756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WISSAM RASHID/Primary Examiner, Art Unit 2195